DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is an Allowability Notice in response to the amendments and arguments filed 005/31/2022. Claims 1-18 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradley Thorson on 08/11/2022.
The application has been amended as follows:
IN THE CLAIMS:
In claim 1, line 14, “the channel” has been changed to --the at least one channel--.
In claim 1, line 16, “the channel” has been changed to --the at least one channel--.
In claim 10, line 17-18, “the channel” has been changed to --the at least one channel--.
In claim 10, line 19, “the channel” has been changed to --the at least one channel--.

	The above changes to the claims are made to provide proper antecedent basis for recited elements.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is deemed to be directed to an unobvious improvement over the invention patented in Pat. No. 2,045,918. The improvement comprises at least one channel formed between the protrusion bodies being open at the leading edge section and has one end connected with the leading edge section for create a high pressure are to restrain the generation of wingtip vortex.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show a channel formed in a radial impeller with the channel connected to an inlet edge, channels formed in an outer section of fan blades, protrusion bodies formed in a tip section of fan blades and vortex interactions between blade tips and a shroud.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        

/David E Sosnowski/SPE, Art Unit 3745